Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 1 of 26




                     EXHIBIT A
     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 2 of 26




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ARCHROCK SERVICES, L.P.,                         §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §               Civil Action No. _____________
                                                 §
IFS NORTH AMERICA, INC., PROV                    §
INTERNATIONAL, INC., JOSHUA                      §
WARREN, and ANDREW RITT,                         §
                                                 §
        Defendants.                              §


                                  INDEX OF DOCUMENTS

Date Filed                             Description                                  App
              List of Counsel                                                001
              State Court Docket Sheet                                       002
11/5/2020     Plaintiff’s Original Petition filed in the 334th Judicial      003-018
              District Court of Harris County, Texas
11/5/2020     Civil Case Information Sheet                                   019-020
1/29/2021     Defendants IFS North America, Inc.’s and Andrew Ritt’s         021-024
              Original Answer
     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 3 of 26




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ARCHROCK SERVICES, L.P.,                  §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §               Civil Action No. _____________
                                          §
IFS NORTH AMERICA, INC., PROV             §
INTERNATIONAL, INC., JOSHUA               §
WARREN, and ANDREW RITT,                  §
                                          §
       Defendants.                        §

                             LIST OF COUNSEL OF RECORD


Graig J. Alvarez                              Collin J. Cox
ALVAREZ STAUFFER BREMER PLLC                  Reagan W. Simpson
815 Walker Street, Suite 1450                 Autry W. Ross
Houston, TX 77002                             Amy C. Farish
Telephone: (713) 351-0300                     YETTER COLEMAN LLP
Facsimile: (713) 351-0320                     811 Main Street, Suite 4100
Graig.alvarez@asb.legal                       Houston, Texas 77002
                                              Telephone: (713) 632-8000
Attorneys for Plaintiff                       Facsimile: (713) 632-8002
                                              ccox@yettercoleman.com
                                              rsimpson@yettercoleman.com
                                              aross@yettercoleman.com
                                              afarish@yettercoleman.com

                                              Attorneys for IFS North America, Inc.




                                                                                      APP001
             Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 4 of 26

2/2/2021                                           Office of Harris County District Clerk - Marilyn Burgess


  HCDistrictclerk.com                ARCHROCK SERVICES LP vs. IFS NORTH AMERICA                                                 2/2/2021
                                     INC
                                     Cause: 202071443 CDI: 7     Court: 334

  DOCUMENTS
  Number            Document                                                                                  Post Date           Pgs
                                                                                                              Jdgm
  94167499          Answer to Original Petition                                                                    01/29/2021     3
  92961150          PLAINTIFF'S ORIGINAL PETITION                                                                  11/05/2020     15
   ·>   92961151    Civil Case Information Sheet                                                                   11/05/2020     1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=qMEm6EM5QaynOIaup5DJA1HI1FDJP3MtRXeYTe4zJ6H/83UwllHgcVm…         1/1


                                                                                                                                 APP002
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 5 of 26




                                                                       2020-71443 / Court: 334
CertifiedDocumentNumber:92961150-Page1of15




                                                                                                                        APP003
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 6 of 26

CertifiedDocumentNumber:92961150-Page2of15




                                                                                                                        APP004
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 7 of 26

CertifiedDocumentNumber:92961150-Page3of15




                                                                                                                        APP005
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 8 of 26

CertifiedDocumentNumber:92961150-Page4of15




                                                                                                                        APP006
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 9 of 26

CertifiedDocumentNumber:92961150-Page5of15




                                                                                                                        APP007
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 10 of 26

CertifiedDocumentNumber:92961150-Page6of15




                                                                                                                         APP008
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 11 of 26

CertifiedDocumentNumber:92961150-Page7of15




                                                                                                                         APP009
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 12 of 26

CertifiedDocumentNumber:92961150-Page8of15




                                                                                                                         APP010
                                                     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 13 of 26

CertifiedDocumentNumber:92961150-Page9of15




                                                                                                                         APP011
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 14 of 26

CertifiedDocumentNumber:92961150-Page10of15




                                                                                                                          APP012
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 15 of 26

CertifiedDocumentNumber:92961150-Page11of15




                                                                                                                          APP013
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 16 of 26

CertifiedDocumentNumber:92961150-Page12of15




                                                                                                                          APP014
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 17 of 26

CertifiedDocumentNumber:92961150-Page13of15




                                                                                                                          APP015
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 18 of 26

CertifiedDocumentNumber:92961150-Page14of15




                                                                                                                          APP016
                                                      Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 19 of 26

CertifiedDocumentNumber:92961150-Page15of15




                                                                                                                          APP017
     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 20 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 16, 2020


     Certified Document Number:        92961150 Total Pages: 15




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                        APP018
                                                    Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 21 of 26




                                                                       2020-71443 / Court: 334
CertifiedDocumentNumber:92961151-Page1of1




                                                                                                                        APP019
     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 22 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 16, 2020


     Certified Document Number:        92961151 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                        APP020
                                                         Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 23 of 26
                                                                                                                                                            1/29/2021 12:09 PM
                                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                                       Envelope No. 50172021
                                                                                                                                                             By: SIMONE MILLS
                                                                                                                                                    Filed: 1/29/2021 12:09 PM

                                                                                                No. 2020-71443

                                                    ARCHROCK SERVICES, L.P.,                            §            IN THE DISTRICT COURT OF
                                                                                                        §
                                                                   Plaintiff,                           §
                                                    v.                                                  §
                                                                                                        §                  HARRIS COUNTY, TEXAS
                                                    IFS NORTH AMERICA, INC.,                            §
                                                    PROV INTERNATIONAL, INC., JOSHUA                    §
                                                    WARREN, and ANDREW RITT,                            §
                                                                                                        §
                                                                   Defendants.                          §                  334th JUDICIAL DISTRICT

                                                                                 DEFENDANTS’ ORIGINAL ANSWER

                                                            Defendants IFS North America, Inc. and Andrew Ritt answer Plaintiff’s Original Petition,

                                                    as may later be amended or supplemented, as follows:

                                                                                           GENERAL DENIAL

                                                            Pursuant to Texas Rule of Civil Procedure 92, Defendants deny the allegations in Plaintiff’s

                                                    Original Petition, request Plaintiff prove them, and reserve their right to amend this Answer after

                                                    the opportunity to investigate them further.

                                                                         AFFIRMATIVE DEFENSES AND STATEMENTS

                                                            1.     Plaintiff’s petition fails to state a claim against defendants. For example, Plaintiff

                                                    fails to allege an independent or personal duty of IFS’s employees, agents, or contractors separate

                                                    from IFS’s contract and duties to Archrock.

                                                            2.     Plaintiff’s claims are barred in whole or in part by:
CertifiedDocumentNumber:94167499-Page1of3




                                                                   a.      Plaintiff’s failure to follow dispute resolution procedures specified in the

                                                                           parties’ contract;

                                                                   b.      Existence of the parties’ contract, including disclaimers/limitations of

                                                                           liability and of reliance;

                                                                   c.      Waiver, ratification, estoppel;




                                                                                                                                                          APP021
                                                    Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 24 of 26




                                                                   d.      Frustration of purpose, prevention of performance;

                                                                   e.      Failure to mitigate, contributory or comparative fault, contributory

                                                                           negligence, new and independent cause.

                                                           3.      Plaintiff’s claims for damages based on alleged negligence, misrepresentation, or

                                                    other torts are barred by the economic loss doctrine.

                                                           4.      Plaintiff’s liability and damages claims are governed, barred, and/or limited by

                                                    Illinois law, as provided by the parties’ agreement.

                                                           5.      None of plaintiff’s claimed attorney fees are recoverable under Illinois law, Tex.

                                                    Civ. Prac. & Rem. Code, or any other statute, contract, or law. Plaintiff is not suing for a debt, but

                                                    rather a refund of monies it knowingly and voluntarily paid over years.

                                                           6.       Plaintiff’s damages, if any, were caused in whole or in part by the acts and

                                                    omissions of plaintiff and/or third parties over whom defendants had no right to control, or were

                                                    caused by the superseding and intervening acts of other parties, persons, or entities.

                                                           7.      Plaintiff’s tort damages, if any, are subject to, barred and/or limited by Tex. Civ.

                                                    Prac. & Rem. Code Chap. 33.

                                                           8.      To the extent plaintiff’s alleged tort damages, if any, were or will be paid in

                                                    settlements with other persons, its claims should be reduced by these settlements pursuant to

                                                    common law and statutes, including Tex. Civ. Prac. & Rem. Code Chap. 33.
CertifiedDocumentNumber:94167499-Page2of3




                                                           9.      The comparative fault of settling parties should be submitted to the jury, under the

                                                    proportionate responsibility laws, including Tex. Civ. Prac. & Rem. Code Chap. 33.

                                                           10.     Defendants reserve their right to amend and supplement this answer.




                                                                                                    -2-

                                                                                                                                                APP022
                                                    Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 25 of 26




                                                                                                PRAYER

                                                           Defendants pray that this Court render judgment that Plaintiff take nothing from

                                                    Defendants and for such other and further relief, general or special, at law or in equity, including

                                                    costs and attorney fees, to which they may be justly entitled.

                                                    Dated: January 29, 2021                       Respectfully submitted,

                                                                                                  /s/ Collin J. Cox__________
                                                                                                  Collin J. Cox
                                                                                                  State Bar No. 24031977
                                                                                                  ccox@yettercoleman.com
                                                                                                  Reagan W. Simpson
                                                                                                  State Bar No. 18404700
                                                                                                  rsimpson@yettercoleman.com
                                                                                                  Autry W. Ross
                                                                                                  State Bar No. 17283950
                                                                                                  aross@yettercoleman.com
                                                                                                  Douglas S. Griffith
                                                                                                  State Bar No. 08479390
                                                                                                  dgriffith@yettercoleman.com
                                                                                                  Amy C. Farish
                                                                                                  State Bar No. 24097818
                                                                                                  afarish@yettercoleman.com
                                                                                                  Cody T. Rutowski
                                                                                                  State Bar No. 24119291
                                                                                                  crutowski@yettercoleman.com
                                                                                                  YETTER COLEMAN LLP
                                                                                                  811 Main Street, Suite 4100
                                                                                                  Houston, Texas 77002
                                                                                                  (713) 632-8000

                                                                                                  ATTORNEYS FOR IFS NORTH AMERICA, INC.
CertifiedDocumentNumber:94167499-Page3of3




                                                                                                  AND ANDREW RITT



                                                                                          Certificate of Service

                                                           I hereby certify that on this 29th day of January, 2021, the foregoing was served by email
                                                    and/or by electronic filing service on all counsel of record.


                                                                                                  /s/ Collin J. Cox
                                                                                                  Collin J. Cox



                                                                                                   -3-

                                                                                                                                              APP023
     Case 4:21-cv-00417 Document 1-2 Filed on 02/08/21 in TXSD Page 26 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 2, 2021


     Certified Document Number:        94167499 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                        APP024
